Shepley, C. J.
— After verdict a motion was made in arrest of judgment, for a cause not apparent from a record of the case, but requiring proof to be made by the introduction of the record of another case.
A motion in arrest of judgment can be entertained only for matters apparent upon an inspection of the record. Bangor Bank v. Treat, 6 Greenl. 207; Root v. Henry, 6 Mass. 504; Watt's case, 4 Leigh, 672; State v. Heyward, 2 Nott & McCord, 312; Gardner v. The People, 3 Scam. 83; Steward v. The State, 13 S. & M. 573.
It is not therefore necessary to consider, whether the objection would have been effectual, if it had been properly and seasonably presented. Exceptions overruled.
Tenney, Howard and Appleton, J. J., concurred.